DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 10/19/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “For a coding block partially outside a picture boundary, the merge mode coding process as specified by HEVC is not applied.”
Examiner notes that (a) this appears to be a preference described in the HEVC but not a technical limitation of the technology or a preference exhibited in other video coding standards as discussed in Seregin below, and (b) the claims are not limited to the particular release of the HEVC on which the argument relies for construing the claim limitation.
The preference appears to be conventional or obvious in view of the prior art.
Applicant argues:  “In addition, for a non-limiting example, the current application provides technical advantages … The present application at paragraph [0109] describes that the techniques of sharing a merge list for a merge node enable parallel processing to speed up computations and/or reduce hardware cost in a video codec.”
Examiner notes that advantages not derived from a claim limitation are not the most useful in determining non-obviousness of what is claimed.  Additionally, Seregin indicates that there are coding efficiency advantages to the choices made under the video coding standards when processing particularly formatted video signals, such as the claimed choices.
Examiner suggests particularly claiming the peculiarities of the intended video signal or a coding mode that may be unique to the problem Applicant is trying to solve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (“AAPA”) in view of US 20200059659 Chen (“Chen”).  
Note that AAPA includes a reference to H.265/HEVC (ITU-T Rec. H.265, "High Efficiency Video Coding", December 2016).  See Specification, Paragraph 20.
Regarding Claim 1:  “A method for video decoding in a decoder, comprising:
decoding prediction information for a coding region [that is partially located outside a picture boundary] in a current picture that is a part of a coded video sequence, the coding region including a plurality of coding blocks;  (“However, some newer video compression technologies include techniques that attempt, from, for example, surrounding sample data and/or metadata obtained during the encoding/decoding of spatially neighboring, and preceding in decoding order, blocks of data. Such techniques are henceforth called "intra prediction" techniques. Note that in at least some cases, intra prediction is only using reference data from the current picture under reconstruction and not from reference pictures.”  AAPA, Specification, Paragraphs 8-10.)
determining whether a [shared] merge list is used for the coding region [that is partially located outside the picture boundary] irrespective of whether the coding region is partially located outside the picture boundary, the shared merge list being shared by the plurality of coding blocks included in the coding region; (“H.265 offers, advanced motion vector 
Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a “shared merge list” is a merge list that is used “when a size of the coding region is equal to or smaller than a first size threshold.”  See Specification, Paragraph 25.  In AAPA this coding region is described as a block, and exemplified as equal to or smaller than 4 x 4 samples in AAPA, Specification, Paragraph 12.  Other standard sizes such as 64 x 64 are well known to be used by H.264 and H.265.  See additional embodiments of this element below.)
constructing the shared merge list for the coding region [that is partially located outside the picture boundary] responsive to the shared merge list being used for the coding region that is partially located outside the picture boundary; and  (“a merge candidate list will be used to indicate the motion vectors of the current block [coding region].” AAPA, Specification, Paragraph 22.  This is described to happen without consideration of whether the block is located inside or partially outside of the picture boundary.)
reconstructing the coding region based on the shared merge list.”  (“an MV applicable to a certain area of sample data can be predicted from other MV s, for example from those related to another area of sample data spatially 
AAPA does not explicitly describe treatment of “coding region that is partially located outside a picture boundary in a current picture that is a part of a coded video sequence; … a shared merge list is used for the coding region.”  In the general embodiments, all coding regions are coded and all merge lists are shared for contents of a particularly sized block.
Chen teaches elaborates on the embodiments of the above claim features in the context of using the H.265/HEVC coding standards:  
For the language “coding region that is partially located outside a picture boundary in a current picture that is a part of a coded video sequence;”  (“In some embodiments, the selected or identified shared sub-tree root
“a shared merge list is used for the coding region”  (“Some embodiments of the disclosure provides a video coder that uses a shared candidate list to code (for example, encode or decode) multiple blocks of pixels [coding region(s)] pixels within a shared boundary.” Chen, Paragraph 9.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to code a region that is partially located outside a picture boundary in a current picture that is a part of a coded video sequence where a shared merge list is used for the coding region, as taught in Chen, in order to “simplify the codec operation complexity.”  Chen, Paragraph 73.  	
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  That is, the Specification does not indicate that the claimed features were not available or address a particular problem in the prior art.
AAPA and Chen do not provide explicit examples of cropping a video in HEVC such that “the coding region that is partially located outside the picture boundary” 
Seregin teaches the above claim language in the context of motion coding of a video:  “the corresponding block of the base layer may be located outside of the base layer frame, for example, when the coded frame size is bigger than the actual frame 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and Chen to use “the coding region that is partially located outside the picture boundary” as taught in Seregin, in order to improve the coding efficiency of a particularly coded video signal.  Seregin.  Seregin, Column 2, lines 44-55.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The method of claim 1, wherein the shared merge list is determined to be used for the coding region when a size of the coding region is equal to or smaller than a first size threshold.”  (“a child CU that is smaller than the threshold.”  Chen, Paragraph 11.  See statement of motivation in Claim 1.)
Regarding Claim 3:  “The method of claim 1, wherein the shared merge list is determined to be used for the coding region when: (i) a size of the coding region is equal to or larger than a second size threshold; and (ii) a block size of one of the coding blocks is smaller than the second size threshold.”  (“a CU that is larger than or equal to a threshold and that the CU is a parent CU to a child CU that is smaller than the threshold.” Chen, Paragraph 11.  See statement of motivation in Claim 1.)
Regarding Claim 4:  “The method of claim 1, wherein the constructing further comprises: 
determining whether a first temporal merge candidate position that is located adjacent to a center position of a collocated region of the coding region, (See AAPA, Fig. 1D.  Note similar embodiments in Chen Figs. 6 and 14 where “triple tree (TT) partitioning method is designed to capture objects which locate in the block center while quad-tree (QT) and binary tree (BT) partitioning methods always split along the block center.”  Chen, Paragraphs 43 and application to collocated reference blocks in Paragraph 93.  See statement of motivation in Claim 1.)
is inside the picture boundary of the current picture … when the first temporal merge candidate position is located inside the picture boundary  (“In some embodiments, the selected or identified shared sub-tree root is required to be entirely inside the current picture.”  Chen, Paragraph 91.  See statement of motivation in Claim 1.)
the collocated region being in a reference picture of the coding region; and  (See AAPA, Fig. 1D.  Note similar embodiments in Chen Figs. 6 and 14 where “When deriving the shared candidate list, for any position based derivation, (e.g. deriving the reference block position according to the current 
constructing the shared merge list based on the first temporal merge candidate position of the current picture … and is coded in an inter prediction mode.”  (“In a merge mode for inter-picture prediction … As shmvn in FIG. IC, up to four MVs derived frorn five spatial neighboring blocks (A0-B2) are added into the merge candidate list. In addition, as shown in FIG. ID, up to one MV from two locations (CO and C 1) in the collocated block of the reference picture is added to the list. Additional merge candidates include …”  AAPA, Specification, Paragraph 22.  Similarly, see Chen, Paragraph 80 and statement of motivation in Claim 1.) 
Regarding Claim 5:  “The method of claim l, wherein the constructing further comprises: … selecting a second temporal merge candidate position that is located adjacent to a top-left corner of a collocated region of the coding region; and … constructing the shared merge list based on the second temporal merge candidate position when the second temporal merge candidate position is coded in an inter prediction mode.”  (See reasons for rejection for a position in Claim 4 and because prior art teaches “deriving the shared candidate list, for any position … Where (v0x, v0y) is the control point motion vector on top left corner” Chen, Paragraphs 92 and 67 and Figs. 6 and 14.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “A method for video decoding in a decoder, comprising:
decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a merge mode for the current block,  (“H.265 offers, advanced motion vector prediction (AMVP) mode and merge mode are described here. … In a merge mode for inter-picture prediction, if a merge flag (including a skip flag) is signaled as TRUE, a merge index is then signaled to indicate which candidate in a merge candidate list will be used to indicate the motion vectors of the current block. At the decoder, the merge candidate list is constructed …”  AAPA, Specification, Paragraphs 20, 22.  Note similarly, Chen, Paragraph 115.)
the current block being partitioned from a coding tree unit (CTU);  (“according to the HEVC standard, a picture in a sequence of video pictures is partitioned into coding tree units (CTU) for compression”  AAPA, Specification, Paragraph 92 and similarly in Chen, Paragraph 4.)
examining a plurality of temporal merge candidate positions of a collocated block of the current block according to an examination order for constructing a merge candidate list, a second examined position in the examination order being one of the temporal merge candidate positions that is within the collocated block and located adjacent to a top-left corner of the collocated block, and  (“In HEVC … The individual CTU s in a slice are processed in a raster scanning order,” in which the top-left block would be a first block, and a block adjacent to the top-left block would be the second examined position.  See Chen, Paragraph 4.  See statement of motivation in Claim 1.)
the collocated block being in a reference picture of the current block;  (“to obtain the motion information from spatially neighboring blocks (spatial candidates) or a temporal block (temporal candidate) located in a co-located 
determining a temporal motion vector predictor (TMVP) according to the examined temporal merge candidate positions; and  (“ATMVP mode uses a spatial neighbor to obtain an initial vector that is used to obtain the coordinate of the collocated block on the collocated picture.”  Chen, Paragraph 61. See statement of motivation in Claim 1.)
reconstructing the current block based on the TMVP.”  (“the collocated picture are retrieved and filled into sub-CU (usually 4x4 or 8x8) motion buffer of current merge candidate.”  Chen, Paragraph 61.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The method of claim 6, wherein the examining further comprises:
selecting one of the temporal merge candidate positions; according to the examination order; and  (“In HEVC, … The individual CTU s in a slice are processed in a raster scanning order. A bi-predictive (B) slice may be decoded using intra prediction or inter prediction”  Chen, Paragraph 4.  See statement of motivation in Claim 1.)
determining whether the selected temporal merge candidate position is coded in an inter prediction mode.
Regarding Claim 8:  “The method of claim 6, wherein the temporal merge candidate position that is within the collocated block and located adjacent to the top-left corner of the collocated block is examined after a temporal merge candidate position that is located adjacent to a bottom-right corner of the collocated block according to the examination order.”  (Considering that all blocks of the region are examined when coding/decoding under the HEVC, the order in which the blocks are considered does not materially change the method functionality.  Therefore, the claimed selection order is an obvious arrangement over features of Claim 7.  Prior art supports this in stating that “The specific operations of these processes may not be performed in the exact order shown and described.”  Chen, Paragraph 164.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to process blocks in a particular order or another order, because it does not alter the functionality and purpose of the method.  See statement of motivation in Claim 1.)
Claim 9, “An apparatus, comprising a processing circuitry configured to …” is rejected for reasons stated for Claim 1, and because prior art teaches:  “In some embodiments, the modules 1710-1790 are modules of software instructions being executed by one or more processing units (e.g., a processor) of a computing device or electronic apparatus. In some embodiments, the modules 1710-1790 are modules of hardware circuits …”  Chen, Paragraph 117.  See statement of motivation in Claim 1.)
Claims 10-13 are rejected for reasons stated for Claims 2-5 in view of the Claim 9 rejection.
Claim 14 is rejected for reasons stated for Claims 6 and 9.
Claim 15, “A non-transitory computer-readable storage medium storing a program executable by at least one processor to perform:” is rejected for reasons stated for Claim 1, and because prior art teaches:  “In some embodiments, the modules 1710-1790 are modules of software instructions being executed by one or more processing units (e.g., a processor) of a computing device or electronic apparatus. In some embodiments, the modules 1710-1790 are modules of hardware circuits … as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium).”  Chen, Paragraphs 117, 152.  See statement of motivation in Claim 1.)
Claims 16-19 are rejected for reasons stated for Claims 2-5 in view of the Claim 15 rejection.
Claim 20 is rejected for reasons stated for Claims 6 and 15.
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483